Plaintiff in error, on appeal from the police court of the city of Nowata, was tried and convicted in the county court for the unlawful possession of intoxicating liquor, contrary to an ordinance of said city, and he was sentenced to be confined for thirty days in the city jail, and to pay a fine of seventy-five dollars. An appeal was taken by filing in this court on March 19, 1913, a petition in error with case-made. No brief has been filed, and no appearance made. It appearing that the appeal has been abandoned, said appeal is dismissed and the cause remanded to the county court of Nowata county. Mandate forthwith. *Page 682